Calhoon, J.,
delivered the opinion of the court.
Mr. Cocke’s declaration asks punitive damages because the telegraph company, through its operators and agents, disclosed the contents of his dispatch. The court below held the jury to nominal damages, and they accordingly returned a verdict for $1, which was his actual outlay. The claim for vindictive damages is based solely on mental distress, grief, mortification, and humiliation because of the publicity given his message. He appeals to this court.
This case must be decided, of course, without reference to and independently of § 1301, Code 1902, which denounces a penalty against any person, being the employee of any telegraph company, who divulges the contents of a message. It must, of course, be determined by the law applicable to the violation of all contracts, which may or may not entitle to smart money, as the facts may warrant. Involved in every contract for the transmission of a telegraphic dispatch is an obligation on the part of the transmitting company to keep its contents secret from the world. This obligation was not* observed in the case before us, and the message was divulged by one or two of the employees of appellee. This gave a right of action beyond question to recover actual damages. Whether it warrants exemplary damages or not must be determined by the facts of the record in the light of the settled principle that compensation is the rule and punishment the exception, justified only by circumstances of outrage, malice, oppression, or willful wrong, or, in cáses suited to its application, such wanton, reckless, or grossly careless conduct as'is equivalent to a bad intent to do hurt to body or feelings. It is certain in this case — incontrovertible—that there was no evil intent, no malice, no thought of harm, or that anybody’s feelings would be hurt. On the contrary, it is plain that the operator thoughtlessly divulged the contents of the message to a warm friend of appellant, as he himself was, from the kindest motives. In fact, as we think, we are practically called on to decide whether or *386not' the mere revealment of the contents of a dispatch justifies punitive damages. The facts, taken most strongly for appellant, are these: Appellant’s brother had been convicted of murder and sentenced to death, and this court had affirmed his case on appeal. It was a case of great notoriety in the state because of the high standing and great social influence of his family and its extensive connections. Tremendous efforts were made for a commutation of his sentence to imprisonment for life, but they were of no avail with the governor of Mississippi. The chief justice of this court, with the approval of his associates, refused a writ of error to the Supreme Court of the United States. The day of execution was near at hand. One of his attorneys went to Narragansett Pier, where was one— perhaps two — of the judges of the United States Supreme Court, to ask for a writ of error to that court. This journey of counsel, and the purpose of it, were well known to the public, and appeared as news in the public prints. There was no secrecy or attempted secrecy about it. The governor had refused a respite to enlarge the time for that journey, there being time to make it without respite, but with not much margin. Before leaving it was arranged between the counsel and appellant that the former should -wire the latter the result to Senatobia, Miss,, and arrangement was also made, if appellant was not at Senatobia, that the message should be forwarded to him at Green-ville, Miss., care Avenue Hotel. The journey was unsuccessful. The writ of error was refused. The counsel at once sent to appellant, at Senatobia, a dispatch in these words: “Two judges-here. One refused writ. Think other will also.” This was dated July 19th. The execution was fixed for July 22d. Appellant had many friends in- Senatobia, who sympathized with him in his distress, and very much desired his brother’s pardon. Among these was the operator at appellee’s office there, and he, in violation of law and of the obligation involved in the contract of transmission, disclosed the contents of the message to another, or others, of the friends of appellant, who was not *387there, but had gone to Greenville. The information, of course, the case and the objecft of the journey being notorious, soon became generally known. The message was forwarded to Greenville, and reached there on July 20th, and while the messenger boy was taking it to Avenue Hotel, he met a young gentleman, who was a son of one of the counsel for the condemned man, and opened the envelope and read to him the message. There is no claim that the diselosure caused any actual damage, or had the slightest effect on the course of events. The sole claim for smart money is set out in the following language of the declaration: “By reason of willful, wanton, gross, reckless, and malicious wrong of defendants, plaintiff was greatly grieved, mortified, and humiliated, and made' to suffer great mental distress, to his hurt and damage in the sum of fifty thousand dollars; and therefore he sues.” The defendants are the telegraph company and its Senatobia operator. The effect of the disclosure on the mind and feelings of appellant appears in his own testimony as follows: “Q. What effect, if any, did the fact that the telegram was made public before it reached you have on your mind ? t A. I don’t like very much for my private business to be made public property, and everybody knew of the contents of my telegram. It was very humiliating to me. Q. What effect did it have on your feelings generally? A. It had that effect — very humiliating; and I don’t like for people to know my affairs. It was my private business, and it wasn’t to be made public to anybody. Q. What effect did it have on your mind and feelings when you found it was known in Jackson, Miss. ? A. I was hurt very much about its being known.” We decline to hold that exemplary damages are recoverable under the facts of this case. If he suffered mental distress, grief, mortification, or humiliation, he should not have suffered it, if a normal man, and courts should only decide upon the assumption of normal conditions. This was a message relating to a public matter, necessarily to be general property in a few hours, and any one must be *388•unnaturally thin-skinned to be wounded by its premature revealment to the extent of being entitled to punitory damages. This is true, though many cases might arise warranting the assessment of such damages.

Affirmed.